DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a retaining ring replacing a portion of the insulating expandable part” (recited in Claim 16, described as shown in Figure 1A) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11, line 3 recites, “a second adhesive layer”, without previously reciting a first adhesive layer. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donnola (US 6,185,813).
Regarding Claim 1, Donnola discloses a surge arrester, Figures 1-6), including: 

a first electrode (comprising a first/top one of 200, Figures 2-6) having a first interlocking part (comprising 210, Figures 1-6), being arranged to rest against a first end of the active part (first/top one of 200 rest against top end of 100, Figures 2-4); 
a second electrode (comprising a second one of 200, Figures 2-6) resting against a second end of the active part (second/bottom one of 200 rest against bottom end of 100, Figures 2-4), wherein the second end opposes the first end in the longitudinal direction of the surge arrester (100, Figures 1-4); 
a flexible insulating housing (comprising 400, 300, 310, 350, Figures 2-4, drawing line symbol for insulating material for 400 shown in Figure 4, Column 5, lines 29-30, “the outer cover 400 is made of an elastomer, e.g. silicone, and has annular fins”), being arranged around an assembly of the first electrode, the active part and the second electrode (400, 300 arranged around an assembly of 100, top 200, bottom 200); and 
a second interlocking part formed on an inner surface of the flexible insulating housing (comprising 320 and inner surface part of 400, 300 corresponding 210, Figures 2-6);
 wherein: the first interlocking part of the first electrode is arranged to fit with the second interlocking part of the flexible insulating housing for preventing relative movement of the first electrode and the flexible insulating housing in the longitudinal direction of the surge arrester (Figures 2-6); and 
the flexible insulating housing includes: 

an insulating expandable part (comprising 400, Figures 3-4) with a plurality of sheds extending outwards (comprising 410, Figures 3-4), being moulded around the support member and being spaced apart from the assembly of the first electrode, the active part and the second electrode (400 molded around 300, Figures 3-4).
Regarding Claim 2, Donnola discloses the surge arrester according to Claim 1, wherein: the first interlocking part is arranged at a side of the first electrode facing an inner surface of the flexible insulating housing in a shape of protrusion/recess (on the circumferential side of 200 facing the flexible insulating housing 300, 400, Figures 2-6); and 
the second interlocking part is arranged on the inner surface of the flexible insulating housing in a shape of recess/protrusion (Figures 2-6).
Regarding Claim 3, Donnola discloses the surge arrester according to Claim 2, wherein: 

a cross-section of the second interlocking part with respect to a cutting plane in parallel with the longitudinal direction of the surge arrester is shaped like a step, a sawtooth or half-cycle (Figures 2-4 show the second interlocking part having corresponding shape to form the tight fit with the first interlocking part 210 in Figure 2).
Regarding Claim 4, Donnola discloses the surge arrester according to Claim 1, wherein: the first electrode includes a first terminal (top portion of the first electrode 200 providing electrical connection to the external circuitry, Column 8, lines 54-56, “….a screw centered on the axis 102 of the stack of varistors and connected electrically to one of the contact parts 200”) and a second terminal opposing to each other in the longitudinal direction of the surge arrester (bottom surface of the first electrode 200 providing electrical connection to active part 100, Figure 2-4); the second terminal of the first electrode is arranged to rest against the first end of the active part (Figures 2-4 shows the lower surface/terminal arranged to rest against 100); and
 the first interlocking part is shaped in a flange on the first terminal of the first electrode (comprising 230, Figure 5); and the second interlocking part, being bonded by a first adhesive layer with the inner surface of the flexible insulating housing and being configured to press against the flange of the first interlocking part of the first electrode (comprising 350, Figures 3-4, Column 6, lines 5-10, “…The resulting composite material formed by the fiber fabric 310 being combined with the injected material 350 provides a 
Regarding Claim 5, Donnola discloses the surge arrester according to Claim 4, wherein: the second interlocking part is made of a composite material the substantially same with that of the support member (Column 6, lines 22-29, “….the tie 320 which may, for example, be formed by a resin-impregnated tape of fibers”).
Regarding Claim 6, Donnola discloses the surge arrester according to Claim 4, wherein: the second interlocking part is moulded on the first interlocking part of the first electrode (Column 6, line66- Column 7, line 5, “).
Regarding Claim 7, Donnola discloses the surge arrester according to Claim 4, wherein: the second interlocking part is in a shape of a ring or a multiple of segments of a ring with axis in the longitudinal direction of the surge arrester (comprising 320, Column  “….the tie 320 which may, for example, be formed by a resin-impregnated tape of fibers”).
Regarding Claim 8, Donnola discloses he surge arrester according to Claim 1, further including: a spring element, preferably a disk spring, being arranged between two parts of the first electrode or between the first electrode and the active part along the longitudinal direction of the surge arrester (Column 4, lines 49-52, “….although not shown in the accompanying Figures, separators made of an electrically conductive 
Regarding Claim 9, Donnola discloses the surge arrester according to Claim 1, wherein: 
the support member comprises thermoplastic material, duroplast-based FRP material, or unidirectional, tape or filament wound reinforced duro- or thermoplast material (Column 5, lines 1-4, “….the fabric 310 is woven from fibers, and most preferably from glass fibers, and is wound around the stack of varistors 100, and over the bases of the two contact parts 200”, Column 5, lines 43-48, “…..a material suitable for impregnating the fiber fabric 310 is injected into the annular space formed between the stack of varistors 100 and the flexible outer cover 400. The injected material 350 is preferably an epoxy resin, e.g. a polyester”); and 
the insulating expandable part comprises room temperature expandable material which is selected from a group consisting of silicon rubber (SiR), thermoplastic elastomer (TPE), ethylene- popylene-diene monomer rubber, ethylene-vinyl acetate rubber, fluoro-silicones, fluoro-elastomers, flexibilized epoxy resin or any combinations thereof (Column 5, lines 29-31, “….the outer cover 400 is made of an elastomer, e.g. silicone, and has annular fins”).
Regarding Claim 10, Donnola discloses the surge arrester according to Claim 1, further including: a first primer layer, being arranged between the support member and the insulating expandable part for bonding the same (comprising 350, Figures 3-4, Column 6, lines 5-10, “…The resulting composite material formed by the fiber fabric 310 being combined with the injected material 350 provides a firm bond between the two 
Regarding Claim 11, Donnola discloses the surge arrester according to Claim 1, further including: a second adhesive layer bonding the assembly of the first electrode, the active part and the second electrode and the support member (comprising 350, Figures 3-4, Column 6, lines 5-10, “…The resulting composite material formed by the fiber fabric 310 being combined with the injected material 350 provides a firm bond between the two contact pieces and, by applying axial stress, maintains good electrical contact firstly between the main faces 104 (extending transversely to the axis 102) of each pair of adjacent varistors, and secondly between respective ones of the contact parts 200 and the outer main faces 104 of the varistors placed at the ends of the stack”).
Regarding Claim 12, Donnola discloses the surge arrester according to Claim 1, further including: stripes of thin tape for aligning the first electrode, the active part and the second electrode in the assembly, being arranged in the longitudinal direction of the surge arrester or tilted by a predetermined angle from the same (Column 5, lines 15-25, “….the two ties 320 placed in the form of loops in the grooves 210 come from a common tape that runs along the stack of varistors 100 over the outside of the fiber fabric 310.  The tape may be wound spirally around the fiber fabric 310 between the two ties 320, or else it may extend rectilinearly parallel to the axis of the lightning arrester, over the outside of the fiber fabric 310 between the two ties 320, in which case the 
Regarding Claim 13, Donnola discloses the surge arrester according to Claim 1, further including: 
an electrode cap mechanically and electrically connected to the first electrode or the second electrode, being arranged to mechanically cover or encompass or crimp at least a portion of an outer surface of the flexible insulating housing at the first electrode or the second electrode (Column 4, lines 33-38, “…..the lightning arrester may be supplemented by end caps made of an electrically conductive material and mounted on the ends of the lightning arrester.  To simplify the illustrations, the caps, which contribute both to the electrical contact of the lightning arrester and to sealing thereof, are not shown in the accompanying Figures”).
Regarding Claim 14, Donnola discloses the surge arrester according to Claim 13, wherein: a screw, being configured to fasten the first electrode cap and the first electrode (Column 8, lines 54-56, “….a screw centered on the axis 102 of the stack of varistors and connected electrically to one of the contact parts 200”).
Regarding Claim 15, Donnola discloses the surge arrester according to Claim 1, wherein: the active part includes a plurality of metal-oxide-resistor blocks stacked in the longitudinal direction of the surge arrester (Column 4, lines 39-40, “….varistors 100 are preferably formed of disks of constant diameter and based on zinc oxide”).
Regarding Claim 18, Donnola discloses a method for manufacturing a surge arrester according to Claim 1, including: 

molding the insulating expandable part around the support member (Figures 3-4 shows 400 with injection moulding by 350 to 300).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Donnola (US 6,185,813).
Regarding Claim 16, Donnola discloses the surge arrester according to Claim 1, further including: a portion of the flexible insulating housing adjacent to the first electrode or the second electrode is provided with a retaining ring (comprising 320, Figures 2-3); and the retaining ring is configured to crimp a portion of the support member (Column 5, lines 15-25, “….the two ties 320 placed in the form of loops in the grooves 210 come from a common tape that runs along the stack of varistors 100 over the outside of the fiber fabric 310). Donnola does not specifically disclose the ring being replacing a portion of the insulating expandable part. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the retaining ring to replace a portion of the insulating flexible part of the 
Regarding Claim 17, Donnola discloses a method for manufacturing a surge arrester according to Claim 1, including: arranging the support member around the assembly of the first electrode, the active part and the second electrode (Figure 2 shows the assembly of 100, 200 with the support member 300 around shown in Figures3-4); and disposing the insulating expandable part around the support member (Figures 3-4 shows 400 with injection molding by 350 to 300). Donnola also discloses prior art teaching of various methods of forming the surge arrester including forming a mould for the expandable insulating housing and releasing the mold to fit the assembly of the electrode and the active part or forming the mould in situ (Column 2, lines 7-13, line 50 – Column 3, line 7). Donnola does not specifically disclose inserting the assembly of the electrodes and the active part into a molded and expanded flexible housing in a longitudinal direction of the surge arrester; and releasing the expanded flexible insulating housing so that it is arranged around the assembly of the first electrode, the active part and the second electrode in the preferred embodiment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the order of steps to form the surge arrester as taught by the prior art teaching of Donnola based on the design requirements.
Claims 19-20 recite the method for manufacturing the surge arrester corresponding to Claims 9-10, except for the difference in naming of the bonding layer and the method of Claim 17 being recited.  Therefore, Claims 19-20 are rejected at least for the same reasons as for Claims 9-10 respectively.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Raudabaugh (US 4,899,248) discloses a lightning arrester comprising varistor blocks and connecting elements and interlocking structure; Rudy (US 5,684,665) discloses a lightning arrester comprising tape wound around varistor blocks tilted/at an angle to the longitudinal direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 6/30/2021